Saulsbury, Ch.,
(dissenting.) I dissent from the opinions of the majority of the court just read. I have been familiar with the provisions of the will of Spencer Hitch for more than 30 years. I have never had a doubt in respect to the proper interpretation of that will. The sole question for our decision in this case is, what estate did Spencer Hitch take under the will of his father, dated the 5th day of February, 1797,—whether an estate for life, or in fee? If the former, then the judgment of the court below is to be reversed; if the latter, it is to be affirmed. The last item of the will of Spencer Hitch, the father, and under which Spencer Hitch, the son, took whatever estate he did take,—the spelling being corrected,—is as follows : “ I give and bequeath unto Spencer Hitch, my son, all the tracts or parcels of land belonging to or that I am possessed with.” This is the whole of this item of the will which has relation to the devise to the son. Where there are no words of limitation to a devise, the general rule of law as it existed in this state at the date of the will of Spencer Hitch was that the devisee takes an eátate for life only, unless from the language there used, or from other parts of the will, there is a plain intention to give a larger estate. It matters not, in determining the meaning of the will,of Spencer Hitch, that more than 50 years after his death, and after the rights and interests of his devisees were fixed, and the quantity and quality of their estates determined by the provisions of his will, that the general rule in-respect to the interpretation of wills was modified or changed by an act of assem*370bly of this state, so as to give to a devisee of lands a fee therein, unless it should appear by the will that a less estate was intended to be given. This modification or change can have relation only to wills made subsequently to the date of the act of assembly making them, and notto wills made prior thereto. There are no words of the devise of the father to the son—that is from Spencer Hitch-Sr., to Spencer Hitch, Jr.—which admit of passing a greater interest than an estate for life. And if a greater interest than for life did pass by the will of the father to the son, it was because by considering the whole will, or specially some particular part thereof, the intention of the testator that such larger estate should pass to the son can be sufficienly gathered or ascertained. Now there are 11 items in the will of Spencer Hitch, the testator, the eleventh of which is the item containing the devise to Spencer Hitch, the son. It was not contended in the argument, and cannot be successfully contended, that the first 10 items of the will, or either of them, considered separately, can have the effect of enlarging the devise contained in the eleventh item to the son from the devise for life to a devise in fee. It was contended, however, by the counsel for the defendants below and defendants in error, that the intention of the testator to pass such larger estate to the son might be ascertained and should be determined by considering the will of the testator as an entirety, and give an effect to each of its provisions relatively, each to the other; and much stress was laid upon that part of the introductory clause of the will which recited that, “As touching such worldly estate wherewith it has pleased God to bless me with in this life, I give and dispose of in the following manner.” “ The most that can be said,”'says Judge Story, delivering the opinion of the Court in the case of Wright v. Denn, 10 Wheat., 228, (and so say the authorities generally,) “is that, where the words of the devise admit of passing a greater interest than for life, courts will lay hold of the introductory clause to assist them in ascertaining the intention.” Does the devise by the father to the son, contained in the eleventh item of his will, admit of passing greater interest *371than for life ? If it does, I will gladly lay “ hold of the introductory clause to assist us in ascertaining the intentionotherwise I am precluded from so doing. I cannot find a sufficient warrant in the words of this will of Spencer Hitch, the testator, to pass the fee to Spencer Hitch, his son. The testator may have intended it, and probably did, as said by Judge Story in the case of Wright v. Denny but intention cannot be extracted from his words with reasonable certainty; and I have no right to indulge myself in mere private conjectures, for the law does not decide upon conjectures, but upon plain, reasonable, and certain expressions of intention found on the face of the will. The judgment below should be reversed.